Tompkins J.
The section above referred to provides that every person offending, &c. shall be adjudged guilty ¿f á mis-demeanor, and be punished by fine not exceeding twenty dollars. By the 29th .section of the 9th article of-the' same act, it is .provided, that when any offence punisha- ^® by ^ne onty5 and suc^ ^ne is limited to one hundred dollars, shall be committed by any person other -than a slave,- such fine shall be recovered by. action of debt, to R^e use of the county, before any justice of the peace of in which the offence is committed. It seems this court, that the Legislature by giving the action-of debt before justices of the peace to recover- fines imposed under this act, for the commission of offences'not punished by imprisonment, nor by a fine amounting to more than one. hundred dollars, meant to exclude the criminal jurisdiction of the circuit court. The strong language used in the 30th.section of the 6th article of the same act, seems to confirm us, rather in this opinion. By that.section it is provided; that the circuit courts shall have exclusive original juiisdiction in all cases of felony, and of all offences not herein expressly declared to be cognizable before, a justice of the peace. The judgment the circuit court, is therefore, reversed with cost’s.